DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 and 19 are pending. Claims 3-8, previously withdrawn, are rejoined. Claims 1-16 and 19 are allowed. 

Response to Amendment/Arguments
The Amendments filed on 10/20/2021 and 12/16/2021 are compliant with the requirements of 37 CFR 1.121(c), accordingly the amendments have been entered. Applicant's arguments have been considered and are addressed below.

35 USC § 103 Rejection
The rejection of claims 1-2 and 9-16 for being obvious over:
US 9,670,183 in view of US 10,738,029,
US 9,926,297 in view of US 10,738,029,
US 10,196,380 in view of US 10,738,029, 
US 10,385,039 in view of US 10,738,029,
US 10,689,368 in view of US 10,738,029, and
US 10,961,225 in view of US 10,738,029
has been overcome by Applicant’s common ownership statement, which disqualifies the ‘029 patent as prior art. See Remarks page 9. The rejections have been withdrawn. 

Double Patenting Rejection
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,548,884 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection of claims 1-2 and 9-16 over US 10,548,884 has been overcome by the above-referenced terminal disclaimer.
The double patenting rejection of claims 1-2 and 9-16 over:
US 9,670,183 in view of US 10,738,029,
US 9,926,297 in view of US 10,738,029,
US 10,196,380 in view of US 10,738,029, 
US 10,385,039 in view of US 10,738,029,
US 10,689,368 in view of US 10,738,029, and
US 10,961,225 in view of US 10,738,029,
has been overcome by Applicant’s common ownership statement, which disqualifies the ‘029 patent as prior art. See Remarks page 9. The rejections have been withdrawn. 

Restriction/Rejoinder
New claim 19 is directed to the elected invention of Group I (a compound of formula (1a)) and is examined therewith.
Claims 1-2, 9-16 and 19 are allowable. The election of species requirement of a compound of formula (1a), as set forth in the Office action mailed on 3/4/2021 (pp. 5-6), has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-8, directed to non-elected 
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The restriction requirement between Group I and Group II (original claims 17-18) is maintained.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Mei Bai on 12/16/2021. The amendments are as follows: 

Claim 19, line 1 of page 7, DELETE “Racemic”


Allowable Subject Matter 
Claims 1-16 and 19 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the instant invention is US 9,670,183, US 9,926,297, US 10,196,380, US 10,385,039, US 10,689,368, and US 10,961,225, which were previously cited in obviousness rejections. These patents teach spiro-pyrrolidine compounds (e.g., 
    PNG
    media_image1.png
    257
    612
    media_image1.png
    Greyscale
) that are one-carbon homologs of the claimed spiro-azetidine compounds of formula (1a), 
    PNG
    media_image2.png
    185
    646
    media_image2.png
    Greyscale
. US 10,738,029 was relied on for teaching spiro-azetidines; however, Applicant’s common ownership statement disqualifies the ‘029 patent as prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626